 

AO 199A (Rev. 12/11- EDCA [Fresno Version 2]) Order Setting Conditions of Release- Misd.

 

UNITED STATES DISTRICT COURT
for the

 

Eastern District of California

JAN 21 2020

CLERK, U.S, DISTRICT COURT

 

UNITED STATES OF AMERICA, ) EASTERN DISTRICT OF CALIFORNIA
BY.
) DEPUTY CLERK
Vv.
) Case No. _—_1:17-MJ-00149-SAB
- RYAN J. PRESTON, )

ORDER SETTING CONDITIONS OF RELEASE
(Misdemeanor).

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1)
(2)

(3)
(4)

(5)

&

The defendant must not violate federal, state, or local law while on release and notify the court within 48 hours if
defendant is arrested and/or convicted of any violation of federal, state or local law;

The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose;

The defendant shall abstain from the use and possession of ateohotand/es controlled substances unless in
possession of a valid prescription given by a licensed medical doctor, medical marijuana is never authorized in
federal court even if accompanied by a prescription;

‘

The defendant shall notify the Court and defendant’s counsel of any change of address; and

The defendant must appear at: Le Ovary Z cq, COC @ Se O OO Mott, lente

Place

 

 

(
on -
) UL the, Condifiers fem ME fH hae.
I, the defendant, have received this order of release and have wt rol d all the conditions of release set by the court

or had them explained to me. I agree to stay in close contact with my counsel and to apprise my counsel of any
change in my conditions and/or contact information. Finally, I agree and understand to all these conditions and
understand that a violation of any of these conditions can result in a warrant for my arrest and subsequent detention. |

| ‘Date: | |? / [A02e

Date: V2V 2280

 

 

 

 

Var id) ‘Stades kee Yeset é Te of, “
